NUMBER 13-10-00434-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: LEOPOLDO LEAL



On Petition for Writ of Mandamus



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Garza

Per Curiam Memorandum Opinion (1)


 Relator, Leopoldo Leal, filed a pro se petition for writ of mandamus in the foregoing
cause on August 2, 2010, in which he requests this Court to compel the respondent, the
Honorable Nelva Gonzales Ramos, presiding judge of the 347th District Court of Nueces
County, to vacate her July 7, 2010 order in trial court cause number 10-1868-H.  The July
7, 2010 order:  (1) declares relator to be a vexatious litigant; and (2) orders him to pay
security in the amount of $24,000 on or before July 20, 2010. (2) 
	The Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relator has not shown himself entitled to the relief sought. 
Accordingly, the petition for writ of mandamus is DENIED. (3) 

								PER CURIAM



Delivered and filed the 
4th day of August, 2010.
 
 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  See Tex. Civ. Prac. & Rem. Code Ann. §§ 11.051, 11.055 (Vernon 2002).  We note that we have
construed relator's petition liberally, as it fails to meet the requirements specified in the rules of appellate
procedure. See generally Tex. R. App. P. 52.3.  We also note that relator has previously filed petitions which
failed to comply with applicable requirements.  See, e.g., In re Leal, No. 13-10-102-CV, 2010 Tex. App. LEXIS
1622, at **1-2 (Tex. App.-Corpus Christi Mar. 4, 2010) (per curiam) (orig. proceeding).    
3.  See Tex. R. App. P. 52.8(a).